DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed September 20, 2022.  Claims 1-6 and 11-14 are currently pending.

Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive.
In regards to the Applicant’s amendments and arguments that Rothkopf does not teach a plurality of structures that reflect light differently (page 5 and 6, Applicant’s arguments), Examiner respectfully disagrees. First, the Applicant defines the structures of Rothkopf to be different colored or shaded stripes and notes that these are not structures, Examiner disagrees. One definition of structure according to Merriam Webster is something arranged in a definite pattern or organization, another definition is something that is constructed or the aggregate of elements of an entity in their relationships to each other. Colored and shaded stripes fit into these definitions. The newly added limitation also includes that the structures reflect light differently based on the angular position of the rotary shaft to the optical encoder. The colored stripes do perform this function as the shaft (160/510) rotates with respect to the optical encoder (180/530/170/540) (fig. 1 and 5) the angle of the shaft changes and/or the push/pull of the shaft changes, this cause light to reflect off different portions of the shaft with the given pattern thereon, such as colored stripes. As the stripes change with the rotation and push/pull of the shaft the reflection changes and different types of reflection based on the color/shade is reflected to at least one detector (180/530). The detector will convert the light to current signal then a processor computes translational/rotational/angular displacement/speed of the movement of the shaft with respect to the encoder (180/530/170/540) (fig. 1 and 5). Also, stripes do not have to be the defined structure of the shaft, other patterns/structures may be used, such as surface forms or components that reflect light in different directions (col. 11, lines 54-63, col. 10, lines 42-col. 11, line 3), other structures could include different types of reflection such as diffuse and specular (col. 10, lines 30-41). All of these different types of patterns/forms/components/structures are used to reflect light differently toward at least one detector based on the angular position of the shaft as it rotates with respect to the optical encoder and the translational position of the shaft (change from a first to a second position, push/pull) (see fig. 1 and 5). The values that are detected are then used to determine rotation, translation, angular displacement, speed of the shaft as it is moved with respect to the optical encoder (fig. 1 and 5, col. 10, lines 10-col. 12, line 64). Since the Applicant has not defined a specific shape or type of structure, the Examiner is interpreting structure within the broadest reasonable definition with respect to the optical encoder. Also, Rothkopf teaches these different structures may be used together to determine translational, rotational, angular displacement and speed (col. 10, lines 19 to col. 11, line 3, col. 11, lines 48-63). Rothkopf, clearly teaches many different types of structures and combinations of structures for reflecting light differently dependent on the angular position of the shaft and translational position of the shaft (change from a first to a second position, push/pull). The rejection in view of Rothkopf remains proper in view of the newly added limitation. Claims 1-6 and 11-14 stand as rejected. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ruh et al. (US 9797752) teaches structures on a shaft encoder for reflecting light differently towards at least one detector (see fig. 7 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf et al. (US 10190891) in view of Schneider et al. (US 4498843).
Re claim 1: Rothkopf teaches an optical encoder (fig. 1 and 5, abstract) comprising: a rotary shaft (160/510) having a rotational axis (see fig. 1 and 5, col. 2, lines 46-67, col. 3, lines 1-2 and col. 6, lines 7-31, shaft rotates about an axis), the rotary shaft (160/510) being actuatable along the rotational axis (see fig. 1 and 5, col. 2, lines 46-58, col. 4, lines 7-20 and col. 6, lines 7-22, the shaft moves linearly along axis from a first position to a second position); at least one light generating element (170/540) operable to generate light (see fig. 1 and 5, col. 9, lines 28-38 and col. 10, lines 10-18); and at least one light detecting element (180/530) operable to detect light and convert the detected light into a signal (see fig. 1 and 5, col. 6, lines 54-67 and col. 7, lines 1-67); wherein the rotary shaft (160/510) includes a portion (165/515) operable to reflect light generated from the at least one light generating element (170/540) onto the at least one light detecting element (180/530) wherein the signal is generated (see fig. 1 and 5, col. 5, lines 55-67, col. 6, lines 1-6 and 54-67 and col. 7, lines 1-67); the portion (165/515) being configured such that an actuation of the rotary shaft (160/510) from a first position to a second position generates a corresponding change in the signal generated in the at least one light detecting element (180/530) (see fig. 1 and 5, col. 2, lines 46-58, col. 5, lines 55-67, col. 6, lines 1-6 and lines 38-67, col. 7, lines 1-67, col. 11, lines 64-67 and col. 12, lines 1-16); wherein the rotary shaft includes a plurality of structures (col. 10, lines 42-67 and col. 11, lines 1-3 and 48-63) that reflect light differently towards the at least one light detecting element (180/530) depending on angular position of the rotary shaft with respect to the optical encoder (see fig. 1 and 5, there are two different types of patterns/structures on the shaft to determine translational movement, rotational movement, angular displacement and speed, col. 11, lines 39-47 and col. 12, lines 10-16); wherein the corresponding change in the signal generated in the at least one light detecting element (180/530) is correlated with a user actuation of the rotary shaft (165/510), and further with the speed of the user actuation of the rotary shaft (165/510) (see fig. 1 and 5, col. 2, lines 46-67, col. 3, lines 1-2, col. 4, lines 61-67, col. 5, lines 1-7, 38-44 and 55-67, col. 6, lines 1-67, col. 7, lines 1-67, col. 10, lines 10-41, col. 11, lines 64-67 and col. 12, lines 1-16); wherein the optical encoder further includes a computational unit (processor, col. 1, lines 62-67, col. 2, lines 1-4, col. 3, lines 41-59, col. 4, lines 21-28, claims 1, 12 and 13, the processor is operably connected to the photodiodes, and samples/compares the outputs to detect speed and direction of rotation and translation (actuation) of the shaft), the computational unit (processor, col. 1, lines 62-67, col. 2, lines 1-4, col. 3, lines 41-59, col. 4, lines 21-28, claims 1, 12 and 13) being in communication with the at least one light detecting element (180/530), the computational unit (processor, col. 1, lines 62-67, col. 2, lines 1- 4, col. 3, lines 41-59, col. 4, lines 21-28, claims 1, 12 and 13) being operable to receive the signal from the at least one light detecting element (180/530) (claims 1, 12 and 13, col. 2, lines 1-4, col. 3, lines 41-59, col. 4, lines 21-28, the processor is operably connected to the photodiodes, and samples/compares the outputs to detect speed and direction of rotation and translation (actuation) of the shaft), and being further operable to correlate the corresponding change in the signal to the user actuation of the rotary shaft and the speed of the actuation (claims 1, 12 and 13, col. 2, lines 1-4, col. 3, lines 41-59, col. 4, lines 21-28, the processor is operably connected to the photodiodes, and samples/compares the outputs to detect speed and direction of rotation and translation (actuation) of the shaft), but does not specifically teach electrical communication. Schneider teaches a computational unit (118) being in electrical communication with a detecting element (126) (col. 10, lines 43-54). Since, Rothkopf teaches already teaches a processor included in the optical encoder, that is operably connected to the photodiode and the processor manipulates and uses the changes in the output from the photodiodes (claim 1, 12 and 13). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the operably connected be electrically connected similar to the connection as seen in Schneider in order to in a well known manner connect the output of the photodiode to a processor so that the signal may be processed in a desired manner and a result outputted to external devices or used to manipulate external elements providing one of many ways to communicate signals between two electronic components.
Re claim 2: Rothkopf as modified by Schneider teaches the optical encoder, wherein the portion (Rothkopf, 165/515) includes a plurality of sub-portions having different optical properties such that the actuation of the rotary shaft from the first position to second position generates the corresponding change in the signal generated in the at least one light detecting element (Rothkopf, 180/530) (Rothkopf, see fig. 1 and 5, col. 2, lines 44-58, col. 5, lines 55-67, col. 6, lines 1-67, col. 7, lines 1-67, col. 11, lines 10-41, col. 11, lines 64-67 and col. 12, lines 1-16).
Re claim 3: Rothkopf as modified by Schneider teaches the optical encoder, wherein the at least one subportion (Rothkopf, 165/515) within the plurality has a substantially different reflectivity than another sub-portion within the plurality (Rothkopf, see fig. 1 and 5, col. 2, lines 44-58, col. 5, lines 55-67, col. 6, lines 1-67, col. 7, lines 1- 67, col. 11, lines 10-41, col. 11, lines 64-67 and col. 12, lines 1-16).
Re claim 4: Rothkopf as modified by Schneider teaches the optical encoder, wherein at least one subportion (Rothkopf, 165/515) within the plurality is substantially absorbing (Rothkopf, col. 8, lines 54-64).
Re claim 5: Rothkopf as modified by Schneider teaches the optical encoder, wherein the at least one subportion (Rothkopf, 165/515) within the plurality has a substantially different optical property than another sub-portion (Rothkopf, 165/515) within the plurality (Rothkopf, see fig. 1 and 5, col. 2, lines 44-58, col. 5, lines 55-67, col. 6, lines 1-67, col. 7, lines 1-67, col. 11, lines 10-41, col. 11, lines 64-67 and col. 12, lines 1-16).
Re claim 11: Rothkopf as modified by Schneider teaches the optical encoder, wherein the computational unit (Rothkopf, processor, Schneider, 118) includes a microprocessor, a central processing unit, and/or a micro-controller (Rothkopf, processor, col. 1, lines 62-67, col. 2, lines 1-4, col. 3, lines 41-59, col. 4, lines 21-28, claims 1, 12 and 13, Schneider, col. 8, lines 54-64, microprocessor).
Re claim 12: Rothkopf as modified by Schneider teaches the optical encoder, wherein at least a portion of the computational unit (Rothkopf, processor, Schneider, 118) is included in a host device (Rothkopf, processor in smartwatch/watch, col. 1, lines 55-61, col. 3, lines 28-59, col. 4, lines 21-28, claims 1, 12 and 13, Schneider, col. 6, lines 43-55, col. 9, lines 51-60, fig. 1 and 2). 
Re claim 13: Rothkopf as modified by Schneider teaches the optical encoder, wherein the host device is a portable computational device (Rothkopf, processor in smartwatch/watch, Rothkopf, processor in smartwatch/watch, col. 1, lines 55-61, col. 3, lines 28-59, col. 4, lines 21-28, claims 1, 12 and 13, Schneider, col. 6, lines 43-55, col. 9, lines 51-60, fig. 1 and 2).
Re claim 14: Rothkopf as modified by Schneider teaches the optical encoder, wherein the portable computational device is a smartphone or a smartwatch (Rothkopf, processor in smartwatch/watch, Rothkopf, processor in smartwatch/watch, col. 1, lines 55-61, col. 3, lines 28-59, col. 4, lines 21-28, claims 1, 12 and 13).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf et al. (US 10190891) as modified by Schneider et al. (US 4498843) as applied to claim 1 above, and further in view of Heyworth (EP 1736738).
Re claim 6: Rothkopf as modified by Schneider teaches wherein the portion (Rothkopf, 165/515) includes a plurality of sub-portions having different optical properties such that the actuation of the rotary shaft from the first position to second position generates the corresponding change in the signal generated in the at least one light detecting element (Rothkopf, see fig. 1 and 5, col. 2, lines 44-58, col. 5, lines 55- 67, col. 6, lines 1-67, col. 7, lines 1-67, col. 11, lines 10-41, col. 11, lines 64-67 and col. 12, lines 1-16), but does not specifically teach wherein the portion is tapered along the rotational axis of the rotary shaft, such that the actuation of the rotary shaft from the first position to the second position generates the corresponding change in the signal generated in the at least one light detecting element. Heyworth teaches an optical encoder, wherein a portion (44) is tapered along a rotational axis of a rotary shaft (46), such that an actuation of the rotary shaft (46) from a first position to a second position generates a corresponding change in a signal generated in at least one light detecting element (paragraphs 27-29, axial and radial movements are detected by reflected light from the portion 44 that is tapered along the rotation axis, see fig. 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any desired shape, structure or pattern for the portion in Rothkopf as modified by Schneider similar to Heyworth to detect movement of a shaft in the radial and/or axial direction providing for higher quality measurements of the position of the shaft (MPEP, 2144.04, IV, A, B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878